Citation Nr: 1313284	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 15, 2009, for a 10 percent rating for a right breast scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2011, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  On January 17, 2008, VA received the Veteran's claim of service connection for a right breast scar.  

2.  On June 30, 2008, the Veteran retired from military service.

3.  In a September 2008 rating decision, the RO granted service connection for a right breast scar and rated it as non compensable effective July 1, 2008, the first day following the Veteran's June 30, 2008, separation from active duty.

4.  On April 15, 2009, the Veteran submitted a statement to the RO that acted as a timely notice of disagreement (NOD) as to the non compensable evaluation assigned her right breast scar effective July 1, 2008, in the September 2008 rating decision.

5.  The evidence shows that the Veteran's adverse symptomatology surrounding her right breast scar, being superficial and tender, was substantially the same at all times during the pendency of the appeal.  



CONCLUSIONS OF LAW

1.  The September 2008 rating decision was not final as a timely NOD as to the non compensable evaluation for the right breast scar was filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.201, 20.302 (2012).

2.  The criteria for a compensable, 10 percent, disability rating for a right breast scar are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2012).

3.  An effective date of July 1, 2008, for the 10 percent disability rating for the right breast scar is warranted.  38 U.S.C.A. §§ 5110, 7104, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In the below decision, the Board is granting the Veteran the benefit she seeks.  Therefore, the Board finds that a discussion of the VCAA is not needed because any failure by VA to provide the Veteran adequate notice and assistance is now harmless error.

The Claim

It is argued that the appellant is entitled to an earlier effective date for the 10 percent rating for her right breast scar dating back to her initial date of claim of service connection for the right breast scar because she has had an appeal pending ever since that time and her symptom (i.e., pain) has been the same since that time.  It is also requested that the Veteran be afforded the benefit of the doubt.

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

Moreover, the Board notes that rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the mailing of notice of a RO decision to initiate an appeal by filing a notice of disagreement with the decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302(b).  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c). 

With the above criteria in mind, the Board notes that the facts of this case are as follows.  On January 17, 2008, VA received the Veteran's claim of service connection for a right breast scar.  In February 2008, the Veteran was provided a VA examination.  On June 30, 2008, the Veteran separated from military service.  In a September 2008 rating decision, the RO granted service connection for a right breast scar and rated it as non compensable effective July 1, 2008, the first day following the Veteran's June 30, 2008, separation from active duty under 38 C.F.R. § 4.118, Diagnostic Code 7805.  On April 15, 2009, the Veteran submitted a statement to the RO in which she requested "re-evaluation and reexamination" of her service connected disabilities because they had become worse since her discharge from military service.  In April 2009, the Veteran was provided with another VA examination.  In November 2009, the RO issued a rating decision which granted the right breast scar a 10 percent disability rating effective April 15, 2009, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Initially, the Board notes that it determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  Moreover, the Board finds that the Veteran's April 2009 statement, while it did not use the words "notice of disagreement," nonetheless acted as a timely NOD as to the non compensable rating assigned her right breast scar effective July 1, 2008, in the September 2008 rating decision because it contained terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Additionally, the Board finds that the Veteran thereafter perfected her appeal to the September 2008 rating decision by filing a timely July 2010, VA Form 9, Appeal to Board of Veterans' Appeals, after the RO issued its June 2010 statement of the case.  See 38 C.F.R. § 20.302(b).  Accordingly, for earlier effective date purposes, the Board finds that the Veteran's claim for a compensable evaluation for her right breast scar has been pending since she separated from military service.

The next question for the Board to consider is when entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Next, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed her claim in February 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating. 

With the above criteria in mind, the Board notes that at the February 2008 VA gynecological examination the Veteran complained of right breast scar tingling and itching but no pain.  On examination, there was hyper-pigmentation but no tenderness, elevation, depression, adhesion, contracture, or tissue loss.  

On the other hand, the April 2009 VA scars examiner opined that her right breast scar was tender.  Moreover, the Veteran testified that she had had scar pain since service and because pain is a symptom that comes to her through her senses the Board finds that her claims regarding her scar being painful is both competent and credible evidence.  See Davidson, supra.  

The Board finds that the evidence, both positive and negative, as to whether the Veteran's scar was painful is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that her scar was painful.  38 U.S.C.A. § 5107.   Further, the Board finds that the record shows that the nature of the Veteran's right breast scar was substantially the same since the time she filed her initial claim.  Lastly, the Board finds that the Veteran should not be penalized by the fact that VA waited, post-service, until April 2009 to obtain a medical opinion as to the severity of her disability.  

Accordingly, the Board finds that the most competent and credible evidence of record shows that the Veteran's right breast scar is painful and superficial and warranted a compensable evaluation at all times during the pendency of her appeal under Diagnostic Code 7804.  38 C.F.R. § 4.118; Fenderson, supra.  Moreover, since the Veteran has limited her appeal to a claim for an earlier effective date for the 10 percent rating for her right breast scar, the Board finds that it need not consider whether she is entitled to a rating in excess of 10 percent.  Lastly, the Board finds that since the Veteran's claim has been pending since within the first year of her separation from active duty, that she is entitled to July 1, 2008, as the effective date for the 10 percent rating for her right breast scar.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date of July 1, 2008, for the 10 percent rating for a right breast scar is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


